Exhibit 10.6(b)
BANK RHODE ISLAND
AMENDMENT NO. 2
TO
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, under Article VIII of the Plan, the Compensation Committee may amend
the Plan at any time, provided that such amendment shall not reduce the vested
benefit of any Participant or amend Section 6.1 or 6.2 of the Plan without the
consent of all Participants who have vested benefits under the Plan; and
WHEREAS, under Section 3.1 of the Plan, the Compensation Committee has the
authority to select from time to time those employees who will be Participants
in the Plan and the Applicable Benefit Amount (as such terms are defined in the
Plan); and
WHEREAS, on August 12, 2009, the Compensation Committee approved amending the
Plan to revise the benefits under the Plan for certain key employees; and
NOW, THEREFORE, the Plan is amended as follows:

1.  
That Schedule B is amended in its entirety as set forth in the Schedule B
attached hereto.
  2.  
All other provisions of the Plan shall remain in full force and effect and are
hereby ratified, approved and confirmed.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Bank has caused this Amendment No. 2 to the Amended and
Restated Supplemental Executive Retirement Plan to be executed by its duly
authorized officer as of the 12th day of August, 2009.

                  BANK RHODE ISLAND    
 
           
 
  By:   /s/ John R. Berger
 
John R. Berger,    
 
      Chairman of the Compensation Committee    

Attest:

          Margaret D. Farrell         Secretary        




 

2



--------------------------------------------------------------------------------



 



SCHEDULE B

      Participants:   Applicable Benefit Amount and Vesting
 
   
Merrill W. Sherman
  The greater of (A) 55% of the Participant’s Average Total Cash Compensation,
minus: (i) fifty percent (50%) of the Participant’s Primary Social Security
Amount and (ii) the 401K Plan Benefit, or (B) $425,000. Except as provided under
Sections 3.2 (b) and 6.1, the Benefit $250,000 of the Applicable Benefit Amount
shall be fully vested and shall be referred to as the “Base Benefit Amount” and
the balance shall be referred to as the “Increased Benefit Amount.” The
Increased Benefit Amount shall be vested as follows: 20% on November 1, 2005,
40% (cumulative) on November 1, 2006, 60% (cumulative) on November 1, 2007, 80%
(cumulative) on November 1, 2008 and 100% (cumulative) on November 1, 2009.
 
   
Linda Haber-Simmons
  $50,000 (the “Base Benefit Amount”) plus the Increased Benefit Amount, which
shall be equal to 70% of the Participant’s Average Base Compensation, minus:
(i) the vested portion of the Base Benefit Amount, (ii) fifty percent (50%) of
the Participant’s Primary Social Security Amount and (iii) the 401K Plan Benefit
(the “Increased Benefit Amount”, and together with the Base Benefit Amount (if
any) the “Benefit Amount”). Except as provided under Sections 3.2(b) and 6.1,
the Base Benefit Amount shall be vested as follows: 20% on November 1, 2009, 40%
(cumulative) on November 1, 2010, 60% (cumulative) on November 1, 2011, 80%
(cumulative) on November 1, 2012 and 100% (cumulative) on November 1, 2013 and
the Increased Benefit Amount shall be vested as follows: 20% on August 1, 2010,
40% (cumulative) on August 1, 2011, 60% (cumulative) on August 1, 2012, 80%
(cumulative) on August 1, 2013 and 100% (cumulative) on August 1, 2014.

 

3



--------------------------------------------------------------------------------



 



      Participants:   Applicable Benefit Amount and Vesting
 
   
James V. DeRentis
  70% of the Participant’s Average Base Compensation, minus: (I) fifty percent
(50%) of the Participant’s Primary Social Security Amount and (iii) the 401K
Plan Benefit. Except as provided under Sections 3.2 (b) and 6.1, the Benefit
Amount in excess of $35,000 shall be vested as follows: 20% on November 1, 2008,
40% (cumulative) on November 1, 2009, 60% (cumulative) on November 1, 2010, 80%
(cumulative) on November 1, 2011 and 100% (cumulative) on November 1, 2012.
$35,000 of the Applicable Benefit Amount shall be fully vested after five Years
of Service. $35,000 of the Applicable Benefit Amount shall be referred to as the
“Base Benefit Amount” and the balance shall be referred to as the “Increased
Benefit Amount.”
 
   
Mark Meiklejohn
  $100,000 (the “Base Benefit Amount”). Except as provided under Sections 3.2(b)
and 6.1, the Base Benefit Amount shall be vested as follows: 5% on November 1,
2011; an additional 5% on November 1, 2012; an additional 20% on November 1,
2013, an additional 20% on November 1, 2014, an additional 20% on November 1,
2015, an additional 15% on November 1, 2016 and an additional 15% on November 1,
2017.
 
   
Robert H. Wischnowsky
  $25,000 (the “Base Benefit Amount”). Except as provided under Sections 3.2(b)
and 6.1, the Base Benefit Amount shall be vested as follows: 20% on August 1,
2015; an additional 20% on August 1, 2016, an additional 20% on August 1, 2017,
an additional 20% on August 1, 2018, an additional 20% on August 1, 2019.

 

4



--------------------------------------------------------------------------------



 



Adjustment for Early Termination under Section 5.1(c): The Applicable Benefit
Amount with respect to a Participant who ceases to be an Employee for any reason
prior to the Normal Retirement Date shall be the vested portion of the Base
Benefit Amount plus the annual payment calculated by converting that portion of
the Participant’s Increased Benefit Amount, if any, that is attributable to the
amount the Bank has accrued on its books as a liability for the Participant’s
benefit as of the date of the Participant’s early termination multiplied by the
vested percentage as of such date of termination to an annuity, payable for the
life of the Participant only, using factors set forth in Schedule D.
Change of Control Benefit Amount :

          Participants:   Benefit Amount    
Merrill W. Sherman
  $ 425,000    
Linda Haber-Simmons
  $ 289,351    
Mark Meiklejohn
  $ 100,000    
Robert H. Wischnowsky
  $ 25,000  

Pre-Retirement Death Benefit for Merrill W. Sherman and James V. DeRentis:
If Ms. Sherman or Mr. DeRentis dies before her or his retirement benefits have
commenced while still employed by the Bank, there shall be a death benefit
payable under this Plan equal to the (i) sum of (a) the projected amount that
the Bank would have been required to accrue as a liability for the Participant’s
Base Benefit Amount in the event of such Participant’s termination of employment
at age sixty-five (65), using factors set forth in Schedule D plus (b) the
amount that the Bank has accrued on its books as a liability for the
Participant’s Increased Benefit Amount under this Plan, as of the date of the
Participant’s death, minus (ii) the amount of death benefit, if any, that is
payable under any death benefit or insurance arrangement that specifically
references this Plan (but not less than zero).

 

5